EXHIBIT 10.3




Boston Scientific Corporation
 
 
Participant: %%FIRST_NAME%-% %%LAST_NAME%-%
Employee ID: %%EMPLOYEE_IDENTIFIER%-%
Award Type: Performance Share Unit Award Agreement
Plan Name: TSR PERFORMANCE SHARE PROGRAM -
 
 
 
Award Date: %%OPTION_DATE,’Month DD, YYYY’%-%
 
 
Total Granted: %%TOTAL_SHARES_GRANTED%-%

 




BOSTON SCIENTIFIC


INTENT TO GRANT


PERFORMANCE SHARE UNIT AWARD AGREEMENT




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY’%-% (the “Grant
Date”), is between you and Boston Scientific Corporation, a Delaware corporation
(the “Company”), in connection with the Award of Performance Share Units by the
Company under the Boston Scientific Corporation 2011 Long-Term Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in either the Plan or in the Total Shareholder Return
Performance Share Program (the “Program”) for the period beginning January 1,
2019 and ending on December 31, 2021 (the “Performance Period”).
 
1.    Grant and Acceptance of Award. The Company hereby indicates its award to
you that number of Performance Share Units (the “Units”) set forth herein this
Agreement (the “Award”). Each Unit represents the Company’s commitment to issue
to you shares of the Company’s common stock, par value $.01 per share (“Stock”),
subject to certain eligibility, performance and other conditions set forth
herein. The Award is intended to be granted pursuant to and is subject to the
terms and conditions of this Agreement and the provisions of the Plan and the
Program.


2.    Eligibility Conditions upon Award of the Units. You hereby acknowledge the
intent of the Company to award the Units subject to certain eligibility,
performance and other conditions set forth herein.


3.    Satisfaction of Performance-Based Conditions. Subject to the eligibility
conditions described in Section 7 of this Agreement, except as otherwise
provided in Section 8 of this Agreement and Appendix B, and the satisfaction of
the performance conditions set forth on Appendix A to this Agreement during the
Performance Period, the Company intends to award shares of Stock hereunder to
you at the end of the Performance Period. Shares of Stock shall be issued during
the period January 1 to March 15 of the calendar


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




year following the end of the Performance Period based on actual performance as
determined at the first Committee meeting following the Performance Period.
Except as set forth in Section 8 of this Agreement, no shares of Stock in
settlement of the Units shall be issued to you prior to the end of the
Performance Period.


4.    Participant’s Rights in Stock. The shares of Stock, if and when issued
hereunder, shall be registered in your name and evidenced in the manner as the
Company may determine. During the period prior to the issuance of shares of
Stock, you will have no rights of a stockholder of the Company with respect to
the shares of Stock, including no right to receive dividends or vote the shares
of Stock underlying each Award.


5.    Death or Disability. In the event that your employment with the Company or
its subsidiaries or Affiliates is terminated due to death or Disability (as the
term is defined in the Plan or determined under local law), prior to the end of
the Performance Period, shares of Stock shall be issued during the period
January 1 to March 15 of the calendar year following the end of the Performance
Period based on actual performance as determined at the first Committee meeting
following the Performance Period.


6.    Retirement. In the event that your employment with the Company or its
subsidiaries or Affiliates is terminated due to Retirement after December 31,
2019, but prior to the end of the Performance Period, shares of Stock shall be
issued during the period January 1 to March 15 of the calendar year following
the end of the Performance Period on a prorated basis based on actual
performance as determined at the first Committee meeting following the
Performance Period. The number of shares of Stock to be issued under the
prorated Award shall be determined by calculating (a)(i) the number of Units set
forth herein multiplied by (ii) the quotient of the number of full and partial
months that you worked during the Performance Period (rounded up to the nearest
whole month) divided by 36, and then multiplying the product of (a)(i) and
(a)(ii) by (b) the percentile performance amount, as calculated in accordance
with the terms of the Program. In the event that you terminate your employment
due to Retirement prior to January 1, 2020, the Award shall be forfeited in its
entirety.


7.    Other Termination of Employment -- Eligibility Conditions. If your
employment with the Company and its Affiliates or subsidiaries is terminated or
you separate from the Company and its Affiliates or subsidiaries for any reason
other than death, Retirement or Disability, any Units that remain subject to
eligibility conditions shall be void and no shares of Stock shall be issued.
Except as set forth in Sections 5, 6 and 8, eligibility to be issued shares of
Stock is conditioned on your continuous employment with the Company or an
Affiliate through and on the last day of the Performance Period.


8.    Change in Control of the Company. Subject to the terms of any separate
Change in Control or similar agreement to which you are bound, in the event you
are employed by the Company or an Affiliate at the time of a Change in Control
after December 31, 2019, but prior to the end of the Performance Period, shares
of Stock shall be issued immediately prior to the Change in Control on a
prorated basis based on actual performance using the last day of the month
preceding the date on which the Change in Control is consummated as the ending
date of the Performance Period in lieu of December 31, 2021, as determined by
the Committee immediately prior to the consummation of the Change in Control.
The number of shares of Stock to be issued under the prorated Award shall be
determined by calculating (a)(i) the number of Units set forth herein multiplied
by (ii) the quotient of the number of full and partial months during the
Performance Period (rounded up to the nearest whole month) prior to the
consummation of the Change in Control divided by 36, and then multiplying the
product of (a)(i) and (a)(ii) by (b) the percentile performance amount as
calculated in accordance with the terms of the Program. In the event that a
Change in Control occurs prior to January 1, 2020, the Award shall be forfeited
in its entirety.




-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




In the event that your employment with the Company or its subsidiaries or
Affiliates is terminated due to death or Disability prior to a Change in Control
and a Change in Control occurs after December 31, 2019, but prior to the end of
the Performance Period, shares of Stock shall be issued immediately prior to the
Change in Control based on actual performance using the last day of the month
preceding the date on which the Change in Control is consummated as the ending
date of the Performance Period in lieu of December 31, 2021, as determined by
the Committee immediately prior to the consummation of the Change in Control.


In the event that your employment with the Company or its subsidiaries or
Affiliates is terminated due to Retirement prior to a Change in Control after
December 31, 2019 and a Change in Control occurs after December 31, 2019, but
prior to the end of the Performance Period, shares of Stock shall be issued
immediately prior to the Change in Control on a prorated basis as determined
under Section 6 based on actual performance using the last day of the month
preceding the date on which the Change in Control is consummated as the ending
date of the Performance Period in lieu of December 31, 2021, as determined by
the Committee immediately prior to the consummation of the Change in Control.


9.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company’s recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and if, in the judgment of the Board, you commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    “Current Executive Officer” means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    “Executive Officer” means any Current Executive Officer or Former
Executive Officer.


(3)    “Former Executive Officer” means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    “Recovery” means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a “clawback” or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


10.    Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.


11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (i) all federal, state and local laws and regulations as the
Company may deem applicable have been complied


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




with; (ii) the shares have been listed or authorized for listing upon official
notice to the New York Stock Exchange, Inc. or have otherwise been accorded
trading privileges; and (iii) all other legal matters in connection with the
issuance and delivery of the shares have been approved by the Company’s legal
department.


12.    Tax Withholding. Regardless of any action the Company or the Affiliate
that employs you (the “Employer”) (if applicable) takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) do not commit to structure the terms of the Award
(or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the Tax-Related Items required to be withheld
with respect to the shares of Stock, or to the extent it would not result in
adverse accounting treatment, the Company may, in its sole discretion, hold back
shares of Stock based on a rate of up to the maximum applicable withholding
rate. The cash equivalent of the shares of Stock withheld will be used to settle
the obligation to withhold the Tax-Related Items. By accepting the grant of the
Units, you expressly consent to the withholding of shares of Stock and/or cash
as provided for hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon vesting resulting in sale proceeds
sufficient to pay the Tax-Related Items required to be withheld. You agree to
sign any agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company or the Employer may, in its discretion, withhold
any amount necessary to pay the Tax-Related Items from your salary or any other
amounts payable to you, with no withholding of shares of Stock or sale of shares
of Stock, or may require you to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the Units.     


All other Tax-Related Items related to the grant of the Units and any shares of
Stock delivered in settlement thereof are your sole responsibility. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
any Tax-Related Items in excess of the maximum statutory tax withholding
required by law. You agree to indemnify the Company and its Affiliates against
any and all liabilities, damages, costs and expenses that the Company and its
Affiliates may hereafter incur, suffer or be required to pay with respect to the
payment or withholding of any Tax-Related Items.


The Units are intended to comply with or be exempt from the requirements of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
The Plan and this Agreement shall be administered and interpreted in a manner
consistent with this intent. If the Company determines that the Agreement is
subject to Code Section 409A and that it has failed to comply with the
requirements of that Section, the Company may, in its sole discretion, and
without your consent, amend this Agreement to cause


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




it to comply with Code Section 409A or be exempt from Code Section 409A.


Notwithstanding any provision of this Agreement to the contrary, in the event
that any settlement or payment of this Award occurs as a result of your
termination of employment and the Company determines that you are a “specified
employee” (as that term is defined under Code Section 409A) subject to Code
Section 409A at the time your termination of employment, and provided further
that such payment or settlement does not otherwise qualify for an applicable
exemption from Code Section 409A, then no such settlement or payment shall be
paid to you until the date that is the earlier to occur of: (i) your death, or
(ii) six (6) months and one (1) day following your termination of employment.
Any portion of this Award delayed as a result of the preceding sentence, which
is (i) in whole or in part, settled in cash and (ii) based on the value of
shares of Stock, shall be based on the value of the shares of Stock at the time
the Award would have otherwise been settled or paid without application of the
delay described in the preceding sentence. If this Award does not otherwise
qualify for an applicable exemption from Code Section 409A, the terms
“Retirement”, “terminate,” “termination,” “termination of employment,” and
variations thereof as used in this agreement, are intended to mean a termination
of employment that constitutes a “separation from service” as such term is
defined under Code Section 409A. Notwithstanding any action or inaction by the
Administrator, you are exclusively responsible for any tax consequences under
Code Section 409A resulting from this Award.


13.    Investment Intent. You acknowledge that the acquisition of the shares of
Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.


14.    Limits on Transferability; Restrictions on Shares; Legend on Certificate.
Until the eligibility conditions of this Award have been satisfied and shares of
Stock have been issued in accordance with the terms of this Agreement or by
action of the Committee, the Units awarded hereunder are not transferable and
shall not be sold, transferred, assigned, pledged, gifted, hypothecated or
otherwise disposed of or encumbered by you. Transfers of shares of Stock by you
are subject to the Company’s Stock Trading Policy and applicable securities
laws. Shares of Stock issued to you in certificate form or to your book entry
account upon satisfaction of the vesting and other conditions of this Award may
be restricted from transfer or sale by the Company and evidenced by
stop-transfer instructions upon your book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


15.    Award Subject to the Plan and the Program. The Award to be made pursuant
to this Agreement is made subject to the Plan and the Program. The terms and
provisions of the Plan and the Program, as each may be amended from time to time
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained in this Agreement and a term or provision of the
Plan or the Program, the applicable terms and conditions of the Plan or Program
will govern and prevail. However, no amendment of the Plan or the Program after
the date hereof may adversely alter or impair the issuance of the shares of
Stock to be made pursuant to this Agreement.


16.    No Rights to Continued Employment. The Company’s intent to issue the
shares of Stock hereunder shall not confer upon you any right to continued
employment or other association with the Company or any of its Affiliates or
subsidiaries; and this Agreement shall not be construed in any way to limit the
right of the Company or any of its subsidiaries or Affiliates to terminate your
employment or other association with the Company or to change the terms of such
employment or association at any time.


17.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




address appearing in the personnel records of the Company for you or to either
party at such other address as either party may designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


18.    Appendix. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable appendix to the Agreement (the “Appendix”). Further, if you
transfer your residence and/or employment to another country reflected in the
Appendices to these Agreements, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate your transfer). Any applicable
Appendix shall constitute part of this Agreement.


19.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the Commonwealth of Massachusetts and agree that such litigation shall be
conducted only in the Commonwealth of Massachusetts, or the federal courts for
the United States for the District of Massachusetts, and no other courts, where
this Award is made and/or to be performed.


20.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


21.    Severability. You agree that the provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


22.    Waiver. You understand that the waiver by the Company with respect to
your compliance of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of a provision of this Agreement.    


23.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]






-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------


EXHIBIT 10.3




APPENDIX A


PLAN: 2011 LONG-TERM INCENTIVE PLAN




The Performance Share Units will pay out in shares of Stock in a range of 0% to
200% of the number of Performance Share Units as follows:


TSR Performance
Percentile Rank
Performance Share Units as a Percent of Target
80th Percentile or above
200%
50th Percentile
100%
30th Percentile
40%
Below 30th Percentile
0%





-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------


EXHIBIT 10.3




APPENDIX B


This Appendix B contains supplemental terms and conditions for awards of Units
granted under the Boston Scientific Corporation 2011 Long-Term Incentive Plan
(the “Plan”) to Participants who reside outside the United States or who are
otherwise subject to the laws of a country other than the United States.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Agreement.


Section I of this Appendix B contains special terms and conditions that govern
the Units outside of the United States. Section II of this Appendix B includes
special terms and conditions in the specific countries listed therein.


This Appendix B may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning the Units in effect
as of January 2019. Such laws are often complex and change frequently; the
information may be out of date at the time you vest in the Units or sell shares
of Stock acquired under the Plan. As a result, the Company strongly recommends
that you not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan.


In addition, this Appendix B is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
should seek appropriate professional advice as to how the relevant laws in your
country apply to your specific situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances (or the Company may establish alternative terms and conditions as
may be necessary or advisable).


Section I.     All Countries Outside the United States


Nature of Grant. In accepting the grant, you acknowledge that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Units, even if Units have been granted in the past;


(c)all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Administrator;


(d)the grant of the Units and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or Affiliate and shall not interfere
with the ability of the Company, the Employer or any


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




Affiliate, as applicable, to terminate your employment or service relationship
(if any);


(e)you are voluntarily participating in the Plan;


(f)the Units are not intended to replace any pension rights or compensation;


(g)the Units, the underlying shares of Stock, and the income and value of same
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any);


(j)unless otherwise agreed with the Company in writing, the Units, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of an Affiliate;


(k)for purposes of the Units, your employment or other service relationship will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Units under
this Agreement, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Unit grant (including whether you may still be
considered to be providing services while on an approved leave of absence); and


(l)the following provisions apply only if you are providing services outside the
United States: (A) the Units, the underlying shares of Stock, and the income and
value of same are not part of normal or expected compensation or salary for any
purpose; and (B) neither the Company, the Employer nor any Affiliate shall be
liable for any foreign exchange rate fluctuation between your local currency and
the U.S. dollar that may affect the value of the Units or of any amount due to
you pursuant to the settlement of the Units or the subsequent sale of any shares
of Stock acquired upon settlement.


Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Units granted under and
participation in the Plan or future Units that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




party designated by the Company.


Insider Trading Restrictions/Market Abuse Laws. You acknowledge that, depending
on your or your broker’s country of residence or where the shares of Stock are
listed, you may be subject to insider trading restrictions and/or market abuse
laws that may affect your ability to accept, acquire, sell or otherwise dispose
of shares of Stock, rights to those shares of Stock (e.g., Units) or rights
linked to the value of shares (e.g., phantom awards, futures) during such times
you are considered to have “inside information” regarding the Company, as
defined in the laws or regulations in your country. Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders you placed
before you possessed insider information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. Keep in mind that third parties include fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You acknowledge that it is your responsibility
to comply with any restrictions and are advised to speak to your personal
advisor on this matter.
 
Section II.     Jurisdiction / Country-Specific Terms and Conditions


COUNTRIES OUTSIDE THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)


1.    Data Privacy: If you do not reside and/or are not employed in the EU /
EEA, the following provision applies:


You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Unit grant materials by and among, as applicable,
the Employer, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including (but not limited to) your name, home address,
email address and telephone number, date of birth, social insurance, passport or
other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Stock or directorships held in the
Company, and details of all Units awarded to you or any other entitlements to
shares of Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”) for the purpose of implementing, managing and administering
the Plan.


You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan,
including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any successor
or any other third party that the Company or E*TRADE (or its successor) may
engage to assist with the administration of the Plan from time to time. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative.


You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock acquired upon vesting of the Units. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later revoke your consent, your employment status or service
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) to the Company and/or the
Employer that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country, either now or in the
future. You understand and agree that you will not be able to participate in the
Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer.


COUNTRIES WITHIN THE EU / EEA


1.    Data Privacy: If you reside and/or are employed in the EU / EEA, the
following provision applies:


Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notify you of the following in relation to your Personal Data
(defined below) and the collection, processing and transfer in electronic or
other form of such Personal Data in relation to the grant of the Units and your
participation in the Plan. The collection, processing and transfer of your
Personal Data is necessary for the legitimate purpose of the Company and the
Employer’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
Personal Data may affect your participation in the Plan. As such, by accepting
the Award, you acknowledge the collection, use, processing and transfer of
Personal Data as described herein.


You understand that the Company and the Employer hold certain personally
identifiable information about you, specifically, your name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Units or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the purpose of managing and administering the Plan (“Personal
Data”). The Personal Data may be provided by you to or collected, where lawful,
from third parties. The Company or the Employer each act as controllers of the
Personal Data and will process the Personal Data in this context for the
exclusive legitimate purpose of implementing, administering and managing your
participation in the Plan and meeting related legal obligations associated with
these actions.


The processing will take place through electronic and non-electronic means
according to logics and procedures correlated to the purposes for which the
Personal Data was collected and with confidentiality


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




and security provisions as set forth by applicable laws and regulations.
Personal Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and other aspects of the employment relationship and for
participation in the Plan.


The Company and the Employer will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and the Employer may each
further transfer Personal Data to third parties assisting the Company or the
Employer in the implementation, administration and management of the Plan,
including E*TRADE Securities LLC and its affiliates or any successor or other
third party that the Company, the Employer or E*TRADE Securities LLC (or its
successor) may engage to assist with the administration of the Plan from time to
time. These recipients may be located in the EU, EEA, or elsewhere throughout
the world, such as the United States. By participating in the Plan, you
understand that these recipients may receive, possess, use, retain and transfer
the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Personal Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of Stock
on your behalf to a broker or other third party with whom you may elect to
deposit any shares of Stock acquired pursuant to the Plan. You further
understand that you may request a list with the names and addresses of any
potential recipients of your Personal Data by contacting your local Human
Resources manager or the Company’s Human Resources Department. When transferring
Personal Data to these potential recipients, the Company and the Employer
provide appropriate safeguards in accordance with EU Standard Contractual
Clauses, the EU-U.S. Privacy Shield Framework, or other legally binding and
permissible arrangements. You may request a copy of such safeguards from your
local human resources manager or the Company’s Human Resources Department.


To the extent provided by law, you may, at any time, have the right to request:
access to Personal Data, rectification of Personal Data, erasure of Personal
Data, restriction of processing of Personal Data, and portability of Personal
Data. You may also have the right to object, on grounds related to a particular
situation, to the processing of Personal Data, as well as opt-out of the Plan
herein, in any case without cost, by contacting in writing your Human Resources
manager. Your provision of Personal Data is a contractual requirement. You
understand, however, that the only consequence of refusing to provide Personal
Data is that the Company may not be able to grant the Units to you, or grant
other equity awards or administer or maintain such equity awards. For more
information on the consequences of your refusal to provide Personal Data, you
understand that you may contact your local human resources manager or the
Company’s Human Resources Department.


When the Company and the Employer no longer need to use Personal Data for the
purposes above or do not need to retain it for compliance with any legal or
regulatory purpose, each will take reasonable steps to remove Personal Data from
their systems and/or records containing the Personal Data and/or take steps to
properly anonymize it so that you can longer be identified from it.


CHINA


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:


1.    Shares of Stock Must Be Held with Designated Broker. All shares of Stock
issued upon settlement of your Units will be deposited into a personal brokerage
account established with the Company’s designated broker, E*TRADE (or any
successor broker designated by the Company), on your behalf. You understand


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




that you may sell the shares of Stock at any time after they are deposited in
such account, however, you may not transfer the shares of Stock out of the
brokerage account.


2.    Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, in the event that the Units remain outstanding as of the
90th day following your termination of employment with the Company and its
Affiliates, all such Units shall be cancelled on the 90th day following your
termination of employment. Further, you are required to sell all shares of Stock
acquired upon settlement of the Units no later than 90 days following your
termination of employment with the Company and its Affiliates (or such earlier
date as may be required by the China State Administration of Foreign Exchange
(“SAFE”)), in which case, this Addendum shall give the Company the authority to
issue sales instructions on your behalf). If any shares remain outstanding on
the 90th day following your employment termination date (or such earlier date as
may be required by SAFE), you hereby direct, instruct and authorize the Company
to issue sale instructions on your behalf.


You agree to sign any additional agreements, forms and/or consents that
reasonably may be requested by the Company (or the Company’s designated
brokerage firm) to effectuate the sale of the shares of Stock (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. You acknowledge that neither the Company nor the
designated brokerage firm is under any obligation to arrange for such sale of
shares of Stock at any particular price (it being understood that the sale will
occur in the market) and that broker’s fees and similar expenses may be incurred
in any such sale. In any event, when the shares of Stock are sold, the sale
proceeds, less any tax withholding, any broker’s fees or commissions, and any
similar expenses of the sale will be remitted to you in accordance with
applicable exchange control laws and regulations.


3.    Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any shares of Stock acquired
under the Plan. You further understand that such repatriation of proceeds may be
effected through a special bank account established by the Company or its
Affiliate, and you hereby consent and agree that proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Agreement and the Award in accordance
with Chinese law including, without limitation, any applicable SAFE rules,
regulations and requirements.


The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND


-Rev. 1.2019        TSR Program

--------------------------------------------------------------------------------

EXHIBIT 10.3




AND AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS
ADDENDUM.


FRANCE


1.    Nature of the Award. The Units are not granted under the French specific
regime provided by Articles L225-197-1 and seq. of the French commercial code.


2.    Use of English Language. You acknowledge and agree that it is your express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.


SINGAPORE


Private Placement. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will not
be lodged or registered as a prospectus with the Monetary Authority of Singapore
and is not regulated by any financial supervisory authority pursuant to any
legislation in Singapore. Accordingly, statutory liability under the SFA in
relation to the content of prospectuses would not apply. You should note that
the Units are subject to section 257 of the SFA and you will not be able to make
any subsequent sale of the shares of Stock in Singapore, or any offer of such
subsequent sale of the shares of Stock subject to the grant in Singapore, unless
such sale or offer is made (i) after six months from the Grant Date or (ii)
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.




*    *    *    *    *






-Rev. 1.2019        TSR Program